Case 17-22147-GLT             Doc 79   Filed 03/08/19 Entered 03/08/19 16:56:49     Desc Main
                                       Document     Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Ronald S. Jones
                                 Debtor(s)
                                                         BK. NO. 17-22147 GLT
Toyota Lease Trust
                                 Movant                  CHAPTER 7
                         v.
Ronald S. Jones
                                 Respondent
                        and
Robert Shearer Esq., Trustee
                                 Additional Respondent




                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY




                                                           /s/ James C. Warmbrodt, Esquire ___
                                                           James C. Warmbrodt, Esquire
                                                           jwarmbrodt@kmllawgroup.com
                                                           Attorney I.D. No. 42524
                                                           KML Law Group, P.C.
                                                           BNY Independence Center
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106-1532
                                                           (412) 430-3594
                                                           Attorney for Movant/Applicant

Date: March 8, 2019
Case 17-22147-GLT                 Doc 79   Filed 03/08/19 Entered 03/08/19 16:56:49               Desc Main
                                           Document     Page 2 of 3



                             UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE: Ronald S. Jones
                                     Debtor(s)

 Toyota Lease Trust                                              BK. NO. 17-22147 GLT
                                     Movant
                             v.                                  CHAPTER 7
 Ronald S. Jones
                                     Respondent
                         and
 Robert Shearer Esq., Trustee
                                     Additional Respondent


                         MOTION OF TOYOTA LEASE TRUST
                     FOR RELIEF FROM THE AUTOMATIC STAY
         UNDER SECTION 362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

        Toyota Lease Trust (“Movant”), files this Motion for Relief from the Automatic Stay (“Motion”), and

in support thereof would respectfully show:

        1.      On May 22, 2017, Debtor(s) filed a voluntary petition under Chapter 7 of the Bankruptcy

                Code.

        2.      This Court has jurisdiction of the Motion by virtue of 11 U.S.C. Section 157 and 1334.

        3.      Movant is the owner and holder of a Motor Vehicle Closed-End Lease Agreement

                ("Agreement") signed by Debtor(s) for a lease of a 2015 LEXUS CT200H , VIN:

                JTHKD5BH8F2214579 ("Vehicle"). A true and correct copy of the Agreement is attached

                hereto as Exhibit “A”.

        4.      Movant is the owner of the Vehicle, as is evidenced on the Certificate of Title for the Vehicle.

                A true and correct copy of the Certificate of Title is attached hereto as Exhibit “B”.

        5.      The Lease matured as of March 27, 2019. The vehicle must be surrendered or purchased at

                this time.

        6.      The outstanding balance under the contract is $21,401.24.

        7.      The fair market value of the Collateral is $17,250.00.
Case 17-22147-GLT              Doc 79      Filed 03/08/19 Entered 03/08/19 16:56:49                     Desc Main
                                           Document     Page 3 of 3


        8.       Movant alleges that the automatic stay should be lifted for cause pursuant to 11 U.S.C. Section

                 362 (d)(1) in that Movant lacks adequate protection of its interest in the Vehicle an evidenced by

                 the following:

                 (a)      The Lease has matured and the Debtor has not returned the Vehicle nor purchased the
                          Vehicle;
                 (b)      There is no equity in the Vehicle.



        WHEREFORE, Movant respectfully prays that, upon final hearing of this Motion, (1) the automatic stay

will be terminated as to Movant to permit Movant to seek its statutory and other available remedies (2) Movant be

permitted to obtain possession of the Vehicle to the exclusion of Debtor(s): (3) Movant be granted its attorneys

fees and costs: (4) Movant be granted such other and further relief, at law or in equity as its just.

Date: March 8, 2019

                                                     /s/ James C. Warmbrodt, Esquire ___
                                                     James C. Warmbrodt, Esquire
                                                     jwarmbrodt@kmllawgroup.com
                                                     Attorney I.D. No. 42524
                                                     KML Law Group, P.C.
                                                     BNY Independence Center
                                                     701 Market Street, Suite 5000
                                                     Philadelphia, PA 19106-1532
                                                     (412) 430-3594
                                                     Attorney for Movant/Applicant
